
	
		III
		111th CONGRESS
		2d Session
		S. RES. 629
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mr. Menendez (for
			 himself, Mr. Cornyn,
			 Mr. Reid, Mr.
			 Whitehouse, Mrs. Murray,
			 Mr. Schumer, Mr. Bingaman, Ms.
			 Mikulski, Mr. Cardin,
			 Mrs. Boxer, Mrs. Gillibrand, Mr.
			 Merkley, Mr. Burris,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Bennet, Mr. Udall of
			 Colorado, Mr. Inouye,
			 Mr. Lautenberg, Mr. Udall of New Mexico, Mr. Casey, Mr.
			 LeMieux, Mr. Nelson of
			 Florida, Mrs. Hutchison,
			 Mr. Wyden, Mr.
			 Crapo, Mr. McCain, and
			 Mr. Lugar) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and
		  celebrating the heritage and culture of Latinos in the United States and their
		  immense contributions to the Nation.
	
	
		Whereas, from September 15, 2010, through October 15,
			 2010, the United States celebrates Hispanic Heritage Month;
		Whereas the Census Bureau estimates the Hispanic
			 population in the United States at almost 47,800,000 people, making Hispanic
			 Americans the largest ethnic minority within the United States;
		Whereas 1 in 5 United States public school students is
			 Hispanic, and the total number of Hispanic students enrolled in public schools
			 in the United States is expected to reach 28,000,000 by 2050;
		Whereas the purchasing power of Hispanic Americans is
			 nearly $1,000,000,000,000, and there are more than 2,300,000 Hispanic-owned
			 firms in the United States, supporting millions of employees nationwide and
			 greatly contributing to the economic sector, especially retail trade, wholesale
			 trade, food services, and construction;
		Whereas Hispanic Americans serve in all branches of the
			 Armed Forces and have bravely fought in every war in the history of the United
			 States;
		Whereas more than 28,000 Hispanics currently serve with
			 distinction in Afghanistan and Iraq;
		Whereas 140,000 Hispanic soldiers served in the Korean
			 War;
		Whereas more than 80,000 Hispanics served in the Vietnam
			 War, representing 5.5 percent of individuals who made the ultimate sacrifice
			 for their country in that conflict although they comprised only 4.5 percent of
			 the United States population at the time;
		Whereas, as of August 7, 2010, 561 United States military
			 fatalities in Iraq and Afghanistan have been Hispanic;
		Whereas, as of September 30, 2009, there were
			 approximately 1,332,033 Hispanic veterans of the Armed Forces;
		Whereas 41 Hispanic Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force which can be bestowed upon an individual serving in the United
			 States Armed Forces;
		Whereas Hispanic Americans are dedicated public servants,
			 holding posts at the highest levels of government, including 1 seat on the
			 Supreme Court, 1 seat in the Senate, 28 seats in the House of Representatives,
			 and 2 seats in the Cabinet; and
		Whereas Hispanic Americans harbor a deep commitment to
			 family and community, an enduring work ethic, and a perseverance to succeed and
			 contribute to society: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 celebration of Hispanic Heritage Month from September 15, 2010, through October
			 15, 2010;
			(2)esteems the
			 integral role of Latinos and their manifold heritage in the economy, culture,
			 and identity of the United States; and
			(3)urges the people
			 of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities that appreciate the cultural contributions of Latinos
			 to American life.
			
